DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 11, 18, 22, 25, and 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al. (US Patent Publication No. 2018/0204385; hereinafter Sarangdhar) in view of Hernandez-Abrego et al. (US Patent Publication No. 2012/0295708; hereinafter Abrego) and Salmimaa et al. (US Patent Publication No. 2003/0142125; hereinafter Salmimaa).
With reference to claim 1, Sarangdhar discloses a first device (301) (see paragraphs 52-52; Fig. 3A), comprising:
at least one processor (303) (see paragraphs 53-54; Fig. 3A);
a display (306) accessible to the at least one processor (303) (see paragraph 54; Fig. 3A); and
storage (304) accessible to the at least one processor (303) and comprising instructions executable by the at least one processor to (see paragraphs 54-55; Fig. 3A):
		based on a second device (smart electric panel) being not currently visible to a user (in teaching graphical representation for a non- visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on the display a first graphical element (804-1) that is associated with the second device (smart electric panel) at which the user 
		based on a third device (any of the other transmitting device, 504) being currently visible to the user, identify user input to command the first device to transmit a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
	While Sarangdhar discloses the first, second, and third devices as recited, and further discloses that user input can be in the form of user-input through a VR enable input (325) (see Fig. 3B), wherein the input unit includes, but are not limited to an eye gaze tracking input device and a voice input device (see paragraph 76), there fails to be disclosure of user gaze detection and audible input used as recited for controlling the second and third device.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).
While Sarangdhar and Abrego disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein 
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Abrego to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 2, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to the first device of claim 1, wherein Sarangdhar further disclose that proximate to the location of the second device comprises one or more of: within a threshold non-zero distance to the second device, above or next to the location of the second device at a same depth as the second device relative to the first device (see paragraph 116; Fig. 5B).

With reference to claim 4, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to the first device of claim 1, wherein while Sarangdhar discloses the first graphical element and third device icon, and user input through I/O interface, there fails to be specific disclosure of a camera for detecting the gaze of the user to perform operations.
Abrego discloses at least one camera (104), and wherein the instructions are executable to: identify the user of the first device as looking at the first graphical element (110) and third device icon (a different icon, 110) based on input from the at least one camera (104) (see paragraphs 28-29, 90).

With reference to claim 5, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Abrego further discloses that the instructions are executable to: identify the user as looking at the first graphical element (110) for at least a threshold non-zero amount of time (see paragraphs 31-32); and based on the identification of the user as looking at the first graphical element (110) for at least the threshold non-zero amount of time, transmit the first notification to the second device (see paragraphs 31-32). 

However the examiner finds that the usage of a graphical user interface which allows the user to set threshold limits is well known and common in the art. Particularly with the teaching of Abrego of varying time threshold values, it would be an obvious feature to present a GUI for adjusting the parameters associated with the gaze threshold. 
Therefore it would have been obvious to one of ordinary skill to allow the usage of a GUI setting similar to that which is well known in the art to be carried out in a device similar to that which is taught by Abrego to thereby provide customizable settings for the needs of the user.

With reference to claim 11, Sarangdhar discloses a method (see Figs. 15-16), comprising: 
	at a first device (300) and based on a second device (smart electric panel) being not currently visible to a user (in teaching graphical representation for a non-visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on the display a first graphical element (804-1) that is associated with the second device (smart electric panel) and at which the user can provide input (305) (see paragraph 63) to command the first device to transmit a first notification to the second device 
	at the first device (300) and based on a third device (any of the other transmitting device, 504) being currently visible to the user, and identifying the user input to the third device (in teaching input/output interface for communicating with the plurality of electronic devices; see paragraph 63; Fig. 3A) a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
While Sarangdhar discloses the first, second, and third devices as recited, there fails to be disclosure of user gaze detection and audible input for controlling the second and third device as recited.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) at which the user (112) can look while speaking first audible input (see paragraphs 29-30) to command the first device (104) to transmit a first notification to a device for user input to perform functions to control the device (see paragraphs 29, 39, 54, 82-83; see Figs. 1, 8, 9).

While Sarangdhar and Abrego disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical element that is associated with the third device (in teaching the GUI can be 
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Abrego to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

	With reference to claim 18, Sarangdhar discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (303) (see paragraphs 236-237) to:
	at a first device (300) and based on a second device (smart electric panel) being not currently visible to a user (in teaching graphical representation for a non-visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on a display a first graphical element (804-1) that is associated with the second device (smart electric panel) and at which the user can provide input (305) (see paragraph 63) to command the first device to transmit a first notification to the second device to control the second device based on user input (see paragraphs 62-63, 76-77), the 
	at the first device (300) and based on a third device (any of the other transmitting device, 504) being currently visible to the user, and identifying the user input to the third device (in teaching input/output interface for communicating with the plurality of electronic devices; see paragraph 63; Fig. 3A) a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
While Sarangdhar discloses the first, second, and third devices as recited, there fails to be disclosure of user gaze detection and audible input for controlling the second and third device as recited.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) at which the user (112) can look while speaking first audible input (see paragraphs 29-30) to command the first device (104) to transmit a first notification to the second device (102), or third device (826) to control the second, or third, device based on the audible input (122) identify a user (112) of the first device (104) as looking at the second, or third, device (target, 110) (see paragraphs 28; Fig. 1); 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).
While Sarangdhar and Abrego disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical 
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Abrego to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 22, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Sarangdhar further discloses that the device is configured to issue respective notifications to one or more other respective devices to execute respective functions in conformance with respective different audible inputs as provided by the user while looking at [[a]] respective graphical elements icon associated with [[a]]the respective devices (see paragraphs 59-60).
While disclosing the usage of user input while gazing at displayed objects, Sarangdhar fails to specifically disclose audible inputs as recited in the claim.

Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).
Further while Sarangdhar discloses issuing notifications to the user pertaining to the electronic device, there fails to be specific disclosure of a GUI for the user to set the notifications.
However the examiner finds that the usage of a graphical user interface which allows the user to set parameters associated with providing notifications is well known and common in the art. Particularly with the teaching of Sarangdhar of providing multiple types of notifications, it would be an obvious feature to present a GUI for adjusting the parameters associated with the type of notification provided to the user. 


With reference to claim 25, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar further discloses presenting on the display a first and second graphical elements (see Figs. 5, 8), and transmitting notifications to one or more other respective devices to execute respective functions in conformance with respective different inputs as provided by the user while viewing [[a]] respective graphical elements icon associated with [[a]]the respective devices (see paragraphs 59-60).
While disclosing the usage of user input while gazing at displayed objects, Sarangdhar fails to specifically disclose audible inputs as recited in the claim.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) to execute function in conformance with respective different audible inputs as provided by the user while looking at a respective icon associated with a respective device (see paragraphs 53-54).

Further while Sarangdhar discloses issuing notifications to the user pertaining to the electronic device, there fails to be specific disclosure of a GUI for the user to set the notifications.
However the examiner finds that the usage of a graphical user interface which allows the user to set parameters associated with providing notifications is well known and common in the art. Particularly with the teaching of Sarangdhar of providing multiple types of notifications, it would be an obvious feature to present a GUI for adjusting the parameters associated with the type of notification provided to the user. 
Therefore it would have been obvious to one of ordinary skill to allow the usage of a GUI setting similar to that which is well known in the art to be carried out in a device similar to that which is taught by Sarangdhar to thereby provide customizable settings for the needs of the user.

claim 30, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Sarangdhar further discloses wherein second and third devices are different devices (see Fig. 5, 8).

With reference to claim 31, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Sarangdhar further discloses the first and second graphical elements as icons displayed to the user (see Fig. 5, 8), however, while well known, fails to disclose a setting GUI as recited.
Salmimaa discloses the display of icons (see Figs. 1-2) as well as a setting GUI (400) which is presented at a different time than the first and second graphical elements.
Therefore it would have been obvious to allow the usage of a setting GUI presented similar to that which is taught by Salmimaa to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide user customization without interfering with the available display space when viewing.

With reference to claim 32, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, 
 	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310; Fig. 3) wherein the instructions are executable to: based on the third device being currently visible to the user, decline to present on the display any graphical element that is associated with the third device (in teaching the GUI can be used to configure icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Abrego to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 33, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 1, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the 
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) at which the user (112) can look while speaking first audible input (see paragraphs 29-30) to command the first device (104) to transmit a first notification to a device for user input to perform functions to control the device (see paragraphs 29, 39, 54, 82-83; see Figs. 1, 8, 9).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).

With reference to claim 34, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein the method comprises: Sarangdhar discloses the first device (300) presents on the display respective graphical objects (804) for respective 
While Sarangdhar discloses the first, second, and third devices as recited, and further discloses that user input can be in the form of user-input through a VR enable input (325) (see Fig. 3B), wherein the input unit includes, but are not limited to an eye gaze tracking input device and a voice input device (see paragraph 76), there fails to be disclosure of user gaze detection and audible input used as recited
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) at which the user (112) can look while speaking audible input (see paragraphs 29-30) to command the first device (104) to transmit a first notification to a device for user input to perform functions to control the device (see paragraphs 29, 39, 54, 82-83; see Figs. 1, 8, 9).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice 
While Sarangdhar and Abrego disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical element that is associated with the third device (in teaching the GUI can be used to configure the selection and placement of icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by 

With reference to claim 35, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 34, wherein Sarangdhar further discloses the first and second graphical elements as icons displayed to the user (see Fig. 5, 8), however, while well known, fails to disclose a setting GUI as recited.
Salmimaa discloses the display of icons (see Figs. 1-2) as well as a setting GUI (400) which is presented at a different time than the first and second graphical elements.
Therefore it would have been obvious to allow the usage of a setting GUI presented similar to that which is taught by Salmimaa to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide user customization without interfering with the available display space when viewing.

	With reference to claim 36, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar further discloses wherein the first graphical element is 

With reference to claim 37, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar further discloses wherein second and third devices are different devices (see Fig. 5, 8).

With reference to claim 38, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar discloses the third device as explained above, however fails to disclose declining to present a GUI as recited.
 	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310; Fig. 3) wherein the instructions are executable to: based on the third device being currently visible to the user, decline to present on the display any graphical element that is associated with the third device (in teaching the GUI can be used to configure icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by 

With reference to claim 39, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 11, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the second and third device to perform a function desired by the user, there fails to be disclosure of the user input being audible as recited in the claim.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) at which the user (112) can look while speaking first audible input (see paragraphs 29-30) to command the first device (104) to transmit a first notification to a device for user input to perform functions to control the device (see paragraphs 29, 39, 54, 82-83; see Figs. 1, 8, 9).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which 

With reference to claim 40, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 18,  wherein Sarangdhar discloses the first device (300) presents on the display respective graphical objects (804) for respective devices that are not visible (smart electric panel) to the user (see paragraph 149; Fig. 8), and present on the display respective graphical objects for respective devices that are visible to the user presenting on the display a settings graphical user interface (GUI) (see Figs. 5B, 8A).
While Sarangdhar discloses the first, second, and third devices as recited, and further discloses that user input can be in the form of user-input through a VR enable input (325) (see Fig. 3B), wherein the input unit includes, but are not limited to an eye gaze tracking input device and a voice input device (see paragraph 76), there fails to be disclosure of user gaze detection and audible input used as recited
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).
While Sarangdhar and Abrego disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Abrego to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 41, Sarangdhar, Abrego, and Salmimaa disclose all that is required as explained above with reference to claim 18, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the second and third device to perform a function desired by the user, there fails to be disclosure of the user input being audible as recited in the claim.

Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOPEZ et al. (US2016/0274762) discloses an augmented reality device capable of accessing a library of applications or user interfaces 
MEGANATHAN et al. (US2018/0284974) discloses an electronic system for virtually recreating time-based events associated with an environment including storing time-stamped event data for events associated with each monitored electronic device (see paragraphs 33-36; Figs. 4, 6).  
LOCHNY (US2019/0073800) discloses a system including a pair of holographic glasses for displaying virtual objects in the field of vision of the user. The display device presents an augmented field of vision to the user indicating status of the electronic devices within the field of vision (see paragraphs 44-51; Figs 2, 6-8).
ECKER (US202/00380977) discloses a device that initiates voice control through gaze detection at a target, wherein the detecting device performs natural language understanding (see paragraphs 42-47; Figs. 1-2).
MCLEAN (US2017/0097678) discloses a gaze detection device wherein the device contains a settings module (117) for storing parameters of time threshold for determining user gaze (see paragraphs 16, 19, 21; Fig. 1).
TORRES et al (US2009/0320091) discloses a graphical user interface for setting notifications to be provided to the user so that the user can vary response notifications of the system (see paragraphs 29-36; Figs. 3-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625